CONCURRING OPINION
Nichols, Judge:
I agree with the court’s opinion, but I am concerned with its failure to deal with, or even mention, authorities *767heavily relied on by appellant. In my view, an opinion loses much of its value if it does not afford affirmative evidence that the court has considered, and believes it has followed, should not follow, or can distinguish, pertinent cases cited to it.
The best support appellant has for its contention that the English home market for this merchandise is restricted, is United States v. F. W. Myers & Co., Inc., 24 Cust. Ct. 553, Reap. Dec. 7798. In that case, the machines involved were sold, according to a Government report “to manufacturers only, who used these machines in their own business,” and Judge Lawrence held for the second division “It is a clear statement of fact that the market for home consumption in Canada for these machines was one £* * * in which sales were limited to a particular class of purchasers.’ ” This court may have supposed that the later Rico, Inc. v. United States, 48 CCPA 110, C.A.D. 773, is inconsistent to a degree making Myers worthless as authority. Furthermore, the situation respecting burden of proof was not the same there as here. There, the Government had appealed for reap-praisement and so had to sustain the burden of proof. The Government’s own report was, naturally, construed against it, and was susceptible to the interpretation given, though not, I should say, without ambiguity. Here, the appellant bears the burden of proof to establish that the appraiser erred in basing appraisement on foreign value. Plaintiff below tenders two affidavits stating that the machines in the home market are not sold or offered to all purchasers, but only to factories. The court holds that this fails to allege that “stockists” or dealers who wished to buy at the established list price (an unlikely contingency) “were rejected.” It construes the affidavits, which are ambiguous, against the party who tendered them, and who bore the burden of proof. I agree. If plaintiff’s astute counsel had been able, consistent with truth, to produce stronger affidavits, who can doubt he would have done so?
It seems entirely right and proper that in considering reports and affidavits under the statute we do not regard them as if they were sworn testimony subject to cross-examination, but interpret uncertainties and ambiguities in light of which side prepared them and who must overcome a presumption. They may lead to very similar statements being oppositely construed in different cases. I do not consider the Myers case, supra, as really in conflict with the result we reached herein.
The court also does not discuss E. Dillingham, Inc., et al. v. United States, 46 Cust. Ct. 771, A.R.D. 129, though plaintiff regards it as strongly supporting its position that the knocked-down machines exported were not “such or similar” to machines serviced for 6 months, with other benefits, as sold in the home market. In Dillingham, the machines were for use of irradiated cobalt in cancer diagnosis and *768therapy; the safety of patients and hospital staff demanded that the maker exercise the most careful and detailed control over the installation. Unassembled machines could be bought only for export and by a handful of qualified distributors: the machines in litigation were among those unassembled exports. The court held that the sales at home were not of merchandise such as or similar to that exported, citing United States v. Draeger Shipping Co., Inc., 29 CCPA 258, C.A.D. 199.
Evidently there has to be a value distinction between an article knocked down for shipment and unassembled parts of the article. In Draeger, the substantial value to be added to the parts by assembly was a factor hi the decision. In Dillingham, the value of assembly and other services offered only in the home market was not available to the court but was obviously substantial. I do not believe these cases are authority that de minimis advantages given home market buyers were meant by Congress to preclude a finding of “foreign value” wherever they occur.
I note that under the Antidumping Act of 1921, 19 U.S.C., section 161, as amended in 1958, 72 Stat. 583, the comparison between “foreign market value” and “purchase price” or “exporter’s sales price” is to be made in light of “differences in circumstances of sale.” No like provision is made in the statutory provisions for ordinary appraisement. The obvious reason is that value for dumping duties must be more finely measured because the impact of the duties is so much more severe. From the absence of reference to “difference in circumstances of sale” hi the provisions for ordinary appraisement, I infer that such differences are normally to be disregarded if de minimis, and until they reach the extremes in Dillingham, supra, making the home market merchandise not “similar.” It is to be expected there will be some differences almost always. Customers in the home country can demand more and different services and concessions from the producer simply because he is there.
Here, we know about the circumstances of sale in the British home market only by the same ex parte affidavits already discussed. The price list does not mention them, and even in the affidavits they are merely mentioned, not evaluated or described in detail. They are stated to be installation of the first machine bought, service for 12 months, furnishing of layout diagrams, replacement of parts for 6 months, etc. They would appear to be “circumstances of sale” for which no adjustment provision is made. The value is not disclosed, expressly or by inference, except the inference the trial judge draws, I think rightly, from the fact that no charge is made for them. I would hold that these services do not preclude the existence of a statutory foreign value unless appellant establishes that they are *769substantial, as to which the burden is on it. The presumption is that the appraiser considered the differences and found they were not too substantial.
The other cases appellant cites have been examined, and found to bear less directly on the issues herein. No purpose would be served by discussing them in detail.